/JAY W. RADKE/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        DETAILED ACTION/JAY W. RADKE/  Primary Examiner, Art Unit 2827                                                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mensher Sanghera on July 21, 2022.

The application has been amended as follows: 

In the claims:

15.  A system comprising:
     a memory component; and
     a processing device, operatively coupled with the memory component, to:
     _____receive an indication to perform a secure erase operation for a memory sub-system;
     _____determine a plurality of blocks of the memory sub-system that store data;
     _____determine a voltage level that is applied to unselected word lines of a block of the plurality of blocks for a read operation of the block by the memory sub-system; and
     _____in response to receiving the indication to perform the secure erase operation for the memory sub-system, perform a program operation to apply a voltage pulse to at least one wordline of each block of the plurality of blocks that store data, the voltage pulse increasing a threshold voltage of a memory cell of the memory component to  another voltage level that is higher than each threshold voltage state of a memory cell of the memory component, wherein each threshold voltage state represents a bit value stored at the memory cell.


Reasons for Allowance

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the voltage pulse being applied in a program operation to increase a threshold voltage of a memory cell of the memory component to another voltage level that exceeds each threshold voltage state of the memory cell, wherein each threshold voltage state represents a bit value stored at the memory cell in combination with the other limitations thereof as is recited in the claim. Claims 2-7 depend on claim 1.

Regarding claim 8: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the pulse being applied in a program operation to increase a threshold voltage of a memory cell of the memory component to another voltage level that exceeds each threshold voltage state of the memory cell, wherein each threshold voltage state represents a bit value stored at the memory cell in combination with the other limitations thereof as is recited in the claim. Claims 9-14 depend on claim 8.

Regarding claim 15: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of increasing a threshold voltage of a memory cell of the memory component to another voltage level that is higher than each threshold voltage state of a memory cell of the memory component, wherein each threshold voltage state represents a bit value stored at the memory cell in combination with the other limitations thereof as is recited in the claim. Claims 16-20 depend on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/           Primary Examiner, Art Unit 2827